 


109 HR 4592 IH: Educational Immunity Act of 2005
U.S. House of Representatives
2005-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4592 
IN THE HOUSE OF REPRESENTATIVES 
 
December 16, 2005 
Mr. Gohmert introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To provide liability protection in Federal court for educators and school administrators, who are working within the scope of their employment, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Educational Immunity Act of 2005. 
2.Liability protection in Federal court for educators and school administrators 
(a)In generalAn educator or school administrator in a pre-K–12 school is not liable, in Federal court, for damages of any nature or any other legal or equitable remedy, for any act or omission in the course and scope of that employment, except as provided in this section. 
(b)ExceptionsThe liability protection in subsection (a) does not apply to— 
(1)liability under a contract; or 
(2)conduct punishable as a crime. 
(c)Attorney fees and costsIf any teacher or school administrator is sued and the case is dismissed or no liability found against such teacher or administrator, the person immunized hereunder is entitled to be reimbursed for actual attorneys fees, all court related costs, fees and expenses, as well as out of pocket monies expended or lost arising out of or related to the litigation. 
(d)DefinitionsIn this section: 
(1)The term pre-K–12 school means a school, whether public or private, for one or more grades from pre-kindergarten through grade 12. 
(2)The term educator includes a teacher, a teaching assistant, a guest lecturer, and a librarian. 
(3)The term school administrator includes a principal, an assistant principal, a Superintendent, Assistant Superintendent, or their employees. 
(4)The term employed includes work on an unpaid basis.  
 
